Case: 1:14-cv-02028 Document #: 350 Filed: 12/10/18 Page 1 of 1 PageID #:10870

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Rachel Johnson
                             Plaintiff,
v.                                                   Case No.: 1:14−cv−02028
                                                     Honorable Manish S. Shah
Yahoo! Inc.
                             Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, December 10, 2018:


         MINUTE entry before the Honorable Manish S. Shah: The motion to approve
notice [335] is granted. The notice and administrator as proposed by the parties in their
joint statement [349] are approved. Notices mailed. (psm, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
